Case 1:20-cv-23216-UU Document 12 Entered on FLSD Docket 09/08/2020 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 20-23216-CIV-UNGARO/O’SULLIVAN

 CARLOS TOLEDO,

       Plaintiff,
 v.

 C4 PLANNING SOLUTIONS, LLC,

       Defendant.
                                          /

                    ORDER SCHEDULING SETTLEMENT CONFERENCE

       THIS MATTER is before the Court pursuant to an order of reference entered by

 the Honorable Ursula Ungaro, United States District Judge, for a settlement conference

 to be conducted by the undersigned, Chief United States Magistrate Judge John J.

 O’Sullivan. As a result of the District Court’s Order of Referral, it is hereby ORDERED

 AND ADJUDGED as follows:

       1.      A settlement conference in this matter is scheduled before the
               undersigned for 10:00 A.M., Thursday, October 22, 2020. The parties
               shall participate in the settlement conference set before the
               undersigned using Zoom. The Court will email counsel the Zoom
               meeting ID and password. ANY PARTY WHO DOES NOT SPEAK
               ENGLISH MUST BRING A PROFESSIONAL INTERPRETER TO THE
               SETTLEMENT CONFERENCE. The plaintiff(s) and the defendant(s) may
               not share an interpreter.

       2.      The settlement conference shall be attended by all parties, corporate
               representatives, and their counsel of record. All persons named as
               individual parties shall be present and each entity shall have a party
               representative(s) present with full authority to bind the party up to
               and including the full amount claimed as damages plus any
               applicable attorney’s fees and costs.

       3.      In the event that a monetary settlement would be payable from
               proceeds of an insurance policy, a claims professional/
               representative(s) from the party’s insurer with full and final authority
Case 1:20-cv-23216-UU Document 12 Entered on FLSD Docket 09/08/2020 Page 2 of 2




             to authorize payment to settle the matter up to the full limits of the
             party’s policy(s), shall be present. Failure of a party representative
             with full and final authority to make and accept offers of settlement
             to attend this conference may result in the undersigned’s sua sponte
             recommendation to the District Judge that sanctions be entered
             against the offending party.

       4.    Telephonic attendance will not be considered without the undersigned’s
             prior permission, and unless extraordinary circumstances exist.

       5.    The conference will not be continued absent extremely compelling
             circumstances. Any motion for continuance shall provide dates and
             times that are available for all parties.

       6.    The parties shall take note that in civil actions the Court does not provide
             an interpreter for parties who do not speak English. In the event that a
             party requires an interpreter, it shall be that party’s burden to provide one.
             The parties are further advised that laptop computers are not permitted in
             the Federal Courthouse absent permission from the Office of the U.S.
             Marshal.

       7.    The conference shall be conducted without a court reporter and will not be
             tape recorded. All representations and statements made at the
             conference shall remain confidential.

       8.    The parties are not required to submit any statements/documentation in
             preparation for the conference.

       9.    Counsel shall remind their clients that they must bring proper
             identification (ex. driver’s license) and that mobile phones are not
             permitted inside the Courthouse.

       10.   In the event this matter settles prior to the conference, the parties shall
             immediately advise the undersigned’s chambers.

       DONE AND ORDERED in Chambers at Miami, Florida, this 8th day of

 September, 2020.



                                  JOHN J. O'SULLIVAN
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
